Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 1 of 11 PageID# 1



                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
__________________________________________
TRUSTEES OF THE PLUMBERS AND               )
PIPEFITTERS NATIONAL PENSION FUND          )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
                and                        )
                                           )
TRUSTEES OF THE INTERNATIONAL              )
TRAINING FUND                              )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
      Plaintiffs,                          )
                                           )
                     v.                    ) Civil Action No._________
                                           )
ANANIA PLUMBING AND HEATING, INC.          )
22 Court Avenue                            )
Brockton, MA 02301                         )
                                           )
Serve:                                     )
 Registered Agent & President              )
 Anania Plumbing and Heating, Inc.         )
 Keith M. Eskander                         )
 22 Court Avenue                           )
 Brockton, MA 02301                        )
                                           )
                     Defendant.            )
__________________________________________ )

                                        COMPLAINT

              (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENTS;
                TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS
                    AND TO ENJOIN VIOLATIONS OF THE TERMS OF
                            EMPLOYEE BENEFIT PLANS)

                                           PARTIES

              1.     Plaintiffs Trustees of the Plumbers & Pipefitters National Pension Fund

(hereinafter the "National Pension Fund") are the trustees of a multi-employer employee benefit

plan as those terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income
Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 2 of 11 PageID# 2



Security Act of 1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The National Pension Fund is

established and maintained by a Restated Agreement and Declaration of Trust and by Collective

Bargaining Agreements between the United Association Local Union Nos. 51 and 131 and the

Defendant.   The National Pension Fund is administered at 103 Oronoco Street, Alexandria,

Virginia 22314.

                 2.       Plaintiffs Trustees of the International Training Fund (hereinafter the

"International Training Fund") are the trustees of a multi-employer employee benefit plan as those

terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income Security Act of

1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The International Training Fund is established and

maintained by a Restated Trust Agreement and by Collective Bargaining Agreement between the

United Association Local Union No. 131 and the Defendant. The International Training Fund is

administered at 103 Oronoco Street, Alexandria, Virginia 22314.

                 3.       Defendant Anania Plumbing and Heating, Inc. is a corporation existing

under the laws of the Commonwealth of Massachusetts with an office located in Brockton,

Massachusetts.        Defendant transacts business in the Commonwealth of Massachusetts as a

contractor or subcontractor in the plumbing and pipefitting industry and at all times herein was an

"employer in an industry affecting commerce" as defined in Sections 501(1), (3) and 2(2) of the

Labor-Management Relations Act (LMRA), 29 U.S.C. §§ 142(1), (3) and 152(2); Sections 3(5),

(9), (11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11), (12) and (14); and Section 3 of

the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. § 1001a.

                                           JURISDICTION

                 4.       This Court has jurisdiction of this action under Sections 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of LMRA, 29 U.S.C. § 185(a). This is




                                                     2
Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 3 of 11 PageID# 3



an action for breach of a Collective Bargaining Agreements between an employer and labor

organizations representing employees in an industry affecting commerce, an action to collect

contributions due to an employee benefit plans under the terms of the Collective Bargaining

Agreements, and an action to enjoin the violation of the terms of employee benefit plans.

                                        COMMON FACTS

               5.      Defendant is signatory to the Collective Bargaining Agreements with United

Association Local Union Nos. 51 and 131 establishing the terms and conditions of employment for

journeymen and apprentice plumbers and pipefitters employed by the Defendant.

               6.      Pursuant to the Collective Bargaining Agreements, Defendant agreed to pay

to the National Pension Fund certain sums of money for each hour worked by employees of the

Defendant covered by the Collective Bargaining Agreements.

               7.      Pursuant to the Collective Bargaining Agreement with Local 131, Defendant

agreed to pay to the International Training Fund certain sums of money for each hour worked by

employees of the Defendant covered by the Collective Bargaining Agreement.

               8.      Defendant employed certain employees covered under the Collective

Bargaining Agreements during this period and continuing.

                                      COUNT I
                    CONTRIBUTIONS TO THE NATIONAL PENSION FUND

               9.      Defendant has failed to make contributions due to the National Pension

Fund for work performed at Defendant’s request for the months of July 2018 and December 2018

through February 2019 on behalf of members in Local 51’s jurisdiction.




                                                    3
Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 4 of 11 PageID# 4



               10.    Defendant has failed to make contributions due to the National Pension

Fund for work performed at Defendant’s request for the months of April 2018 through August 2018

and December 2018 through February 2019 on behalf of members in Local 131’s jurisdiction.

               11.    Defendant has failed to make contributions to the National Pension Fund in

the amount of at least $7,795.00 for the months of July 2018 and December 2018 in Local 51

pursuant to reports submitted by Defendant.

               12.    Defendant has failed to make contributions to the National Pension Fund in

the amount of at least $3,323.76 for the months of April 2018 through August 2018 in Local 131

pursuant to reports submitted by Defendant.

               13.    Defendant has failed to submit reports and pay contributions to the

National Pension Fund for the months of January 2019 and February 2019 in Local 51; the

amount of contributions owed for these months is past due but unknown because of Defendant’s

failure to submit reports identifying hours worked and amounts owed.

               14.    Defendant has failed to submit reports and pay contributions to the

National Pension Fund for the months of December 2018 through February 2019 in Local 131.

The amount of contributions owed for these months is past due but unknown because of

Defendant’s failure to submit reports identifying hours worked and amounts owed.

               15.    Pursuant to the terms of the Collective Bargaining Agreements, Defendant

is obligated to pay these contributions owed to the National Pension Fund.

               16.    Defendant is bound to the Restated Agreement and Declaration of Trust.

               17.    Pursuant to Article VI, Section 5 of the Restated Agreement and

Declaration of Trust establishing the National Pension Fund, an Employer who fails to pay the




                                                   4
Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 5 of 11 PageID# 5



amounts required by the Collective Bargaining Agreements on time shall be obligated to pay

liquidated damages as follows:

              . . . If an Employer has failed to pay the amounts due when such
              amounts become due and payable, that Employer shall be
              considered delinquent. The Trustees may assess liquidated
              damages against any delinquent employer in the amount of 10% of
              the amount due if payment is not received by the due date. . . .

              18.    Pursuant to the provision in paragraph 17 above, Defendant is obligated to

the National Pension Fund in the amount of at least $779.50 in liquidated damages for late

payments for the months of July 2018 and December 2018 in Local 51. Additional liquidated

damages are due on unreported and unpaid contributions for the months of January 2019 and

February 2019 in Local 51.

              19.    Pursuant to the provision in paragraph 17 above, Defendant is obligated to

the National Pension Fund in the amount of at least $332.38 in liquidated damages for late

payments for the months of April 2018 through August 2018 in Local 131. Additional liquidated

damages are due on unreported and unpaid contributions for the months of December 2018

through February 2019 in Local 131.

              20.    Interest is owed on all delinquent contributions for the months of July

2018 and December 2018 through February 2019 in Local 51 and for the months of April 2018

through August 2018 and December 2018 through February 2019 in Local 131.

              WHEREFORE, in Count I Plaintiff National Pension Fund prays for judgment as

follows:

              A.     For unpaid contributions due and owing to the Plaintiff National Pension

Fund for the months of July 2018 and December 2018 in the amount of at least $7,795.00; plus

unpaid contributions for the months of January 2019 and February 2019 in an amount currently




                                                 5
 Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 6 of 11 PageID# 6



unknown due to Defendant’s failure to timely submit reports identifying the amount owed in

Local 51.

                B.     For unpaid contributions due and owing to the Plaintiff National Pension

Fund for the months of April 2018 through August 2018 in the amount of at least $3,323.76; plus

unpaid contributions for the months of December 2018 through February 2019 in an amount

currently unknown due to Defendant’s failure to timely submit reports identifying the amount

owed in Local 131.

                C.     For liquidated damages and interest owed on all unpaid and late paid

contributions from the date due through the date of payment.

                D.     For contributions to the National Pension Fund which become due after

the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs,

and reasonable attorneys’ fees, pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

                E.     For costs and attorneys’ fees pursuant to the Restated Agreement and

Declaration of Trust and 29 U.S.C. § 1132(g) and 28 U.S.C. § 1961.

                F.     For such further relief as the Court may deem appropriate.


                                    COUNT II
                CONTRIBUTIONS TO THE INTERNATIONAL TRAINING FUND

                21.    Plaintiffs hereby adopt, incorporate and restate in Count II paragraphs 1

through 20.

                22.    Defendant has failed to make contributions due to the International

Training Fund for work performed at Defendant’s request for the months of June 2018 through

August 2018 and December 2018 through February 2019 on behalf of members in Local 131’s

jurisdiction.




                                                    6
Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 7 of 11 PageID# 7



               23.    Defendant has failed to make contributions to the International Training

Fund in the amount of at least $39.80 for the months of June 208 through August 2018 in Local 131

pursuant to reports submitted by Defendant.

               24.    Defendant has failed to submit reports and pay contributions to the

International Training Fund for the months of December 2018 through February 2019 in Local

131; the amount of contributions owed for these months is past due but unknown because of

Defendant’s failure to submit reports identifying hours worked and amounts owed.

               25.    Pursuant to the terms of the Collective Bargaining Agreement, Defendant

is obligated to pay these contributions owed to the International Training Fund.

               26.    Defendant is bound to the Restated Trust Agreement establishing the

International Training Fund.

               27.    Pursuant to Article VI, Section 6 of the Restated Trust Agreement

establishing the International Training Fund, an Employer who fails to pay the amounts required

by the Collective Bargaining Agreement on time shall be obligated to pay liquidated damages as

follows:

               . . . If an Employer does not file a report or make contributions
               within ten (10) calendar days of the due date, the following, in the
               discretion of the Trustees, will be added to and become a part of
               the amount due from the Employer: (1) liquidated damages for
               each monthly report or payment due in the amount of twenty
               percent (20%) of the amount due, plus interest from the date due to
               the date of payment at a rate of twelve percent (12%) per
               annum; . . .

               28.    Pursuant to this provision, Defendant is obligated to the International

Training Fund in the amount of at least $7.96 in liquidated damages for late payments for the

months of June 2018 through August 2018 in Local 131. Additional liquidated damages are due




                                                    7
 Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 8 of 11 PageID# 8



on unreported and unpaid contributions for the months of December 2018 through February 2019

in Local 131.

                29.    Interest is owed on all delinquent contributions for the months of June

2018 through August 2018 and December 2018 through February 2019 in Local 131.

        WHEREFORE, Plaintiff International Training Fund prays for judgment as follows:

                A.     For unpaid contributions due and owing to the Plaintiff International

Training Fund for the months of June 2018 through August 2018 in the amount of at least

$39.80; plus unpaid contributions for the months of December 2018 through February 2019 in an

amount currently unknown due to Defendant’s failure to timely submit reports identifying the

amount owed in Local 131.

                B.     For liquidated damages and interest owed on all unpaid and late paid

contributions from the date due through the date of payment.

                C.     For contributions to the International Training Fund which become due

after the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages,

costs, and reasonable attorneys’ fees, pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

                E.     For costs and attorneys’ fees pursuant to the Restated Trust Agreement and

29 U.S.C. § 1132(g) and 28 U.S.C. § 1961.

                F.     For such further relief as the Court may deem appropriate.

                                            COUNT III

                30.    This Court has jurisdiction of this action under §§ 502(a)(3), (f), (g) and

515 of ERISA of 1974, 29 U.S.C. §§ 1132(a)(3), (f), (g) and 1145. This is an action to enjoin

violations of the terms of employee benefit plans.




                                                     8
Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 9 of 11 PageID# 9



                 31.    Plaintiffs hereby adopt, incorporate and restate in Count III paragraphs 1

through 29.

                 32.    Defendant, pursuant to the Restated Agreement and Declaration of Trust

establishing the National Pension Fund and the Restated Trust Agreement establishing the

International Training Fund, agreed to make timely contributions to the National Pension Fund

and the International Training Fund in the amounts and on the dates required by its Collective

Bargaining Agreements with United Association Local Union Nos. 51 and 131 in order to

maintain the plan of benefits provided through the National Pension Fund and the International

Training Fund.

                 33.    Defendant has repeatedly failed to submit timely reports or contributions

to the National Pension Fund and the International Training Fund in violation of the requirements

of the aforementioned Restated Agreement and Declaration of Trust of the National Pension

Fund and the Restated Trust Agreement of the International Training Fund.

                 WHEREFORE, in Count III Plaintiff Funds pray for judgment as follows:

                 A.     For a Court Order enjoining violations of the terms of the Plaintiff

employee benefit plans and requiring Defendant to submit timely contributions and reports to the

Plaintiff Funds.




                                                    9
Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 10 of 11 PageID# 10



            B.    For such further relief as the Court may deem appropriate.

                                               Respectfully submitted,



                                       By    /s/______________________________
                                             John R. Harney, Bar No. 41520
                                             Counsel for Plaintiff Funds
                                             O'Donoghue & O'Donoghue LLP
                                             5301 Wisconsin Ave., NW, Suite 800
                                             Washington, DC 20016
                                             Telephone No.: (202)362-0041
                                             Facsimile No.: (202)362-2640
                                             jharney@odonoghuelaw.com




                                       By: /s/
                                           Rebecca Richardson, Bar No. 80855
                                           Counsel for Plaintiff Funds
                                           O’Donoghue & O’Donoghue LLP
                                           5301 Wisconsin Ave., NW, Suite 800
                                           Washington, DC 20015
                                           Telephone No.: (202)362-0041
                                           Facsimile No.: (202)362-2640
                                           rrichardson@odonoghuelaw.com
324416_1




                                              10
Case 1:19-cv-00425-AJT-MSN Document 1 Filed 04/10/19 Page 11 of 11 PageID# 11




                                     CERTIFICATE OF SERVICE


           This is to certify that a copy of the foregoing Complaint has been served by certified mail,

as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C.

§ 1132(h) this 10th day of April, 2019 on the following:


           The Office of Division Counsel
           Associate Chief Counsel (TE/GE) CC:TEGE
           Room 4300
           1111 Constitution Avenue
           Washington, DC 20224

           Attention: Employee Plans

           Secretary of Labor
           200 Constitution Ave., N.W.
           Washington, DC 20210

           Attention: Assistant Solicitor for
                      Plan Benefits Security



                                                                ____/s/________________________
                                                                John R. Harney, Bar No. 41520
                                                                Counsel for Plaintiff Funds
                                                                O'Donoghue & O'Donoghue LLP
                                                                5301 Wisconsin Avenue, NW
                                                                Suite 800
                                                                Washington, DC 20016
                                                                Telephone No.: (202)362-0041
                                                                Facsimile No.: (202)362-2640
                                                                jharney@odonoghuelaw.com
324416_1
